DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claim(s) 1-6, drawn to a recombinant DNA molecule, classified in CPC class C12N 15/82, for example. 
II. Claim(s) 7-12, drawn to a transgenic plant cell, plant, part thereof, and seed, classified in CPC classes A01H 5/00 and A01H 5/10, for example. 
III. Claim(s) 13-14, drawn to a method of producing a commodity product, classified in CPC classes A23L 25/00 and A23L 27/12, for example.  
IV. Claim(s) 15, drawn to a method of producing a transgenic plant, classified in CPC classes C12N 15/8209 and C12N 15/8241, for example.

The inventions are distinct from each other for the following reasons: 
	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention of Group I is directed to recombinant 
	Inventions III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the invention of Group III requires the production of a commodity product from a plant or part thereof, which is not required by the invention of Group IV. In contrast, the invention of Group IV requires the step of regenerating a transgenic plant, which is not required by the invention of Group III. Further in contrast, the commodity product of Group III may be devoid of the transgene (recombinant DNA molecule; e.g., seed oil) of Group IV. Accordingly, each invention has a different design, mode of operation, and function. 
	Inventions (i) I and (ii) III-IV are related as product(s) and process(es) of using the product(s). The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the recombinant DNA molecules of Group I can be used in hybridization, generation of single point mutation(s), and for genomic library screening purposes, in process(es) unrelated to the methods of Groups III-IV. 
Inventions (i) III-IV and (ii) II are related as process of making and product(s) made. The related inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product, or (2) that the product as claimed can be made by another and materially different process. See MPEP § 806.05(f). In the 

The examiner has required restriction between process and product claims. Where Applicants elect claims directed to a product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder in accordance with the provisions of MPEP § 821.04. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR § 1.116; amendments submitted after allowance are governed by 37 CFR § 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. § 101, § 102, § 103 and § 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable See MPEP § 821.04. Additionally, in order for rejoinder to occur, Applicants are advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above, and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses of electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that claims are generic is considered nonresponsive unless accompanied by an election. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. 
If claims are added after the election, Applicants must indicate which of these claims are readable upon the elected invention. 
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or should identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under pre-AIA  35 U.S.C. § 103(a) of the other invention.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663